Exhibit 10.19



#29737719 v1




EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made by and between NEW
ENTERPRISE STONE & LIME CO., INC., a Delaware corporation (the “Company”) and
ROBERT J. SCHMIDT (the “Executive”).
WHEREAS, the Company desires to employ Executive and Executive desires to be
employed by the Company on the terms herein described.
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
promises contained herein, and intending to be bound hereby, the parties agree
as follows:
1.Duration of Agreement. The Company will employ Executive, and Executive
accepts such employment with the Company, on the terms set forth in this
Agreement for the period beginning on September 2, 2014 (the “Effective Date”)
and continuing until the fifth anniversary of such date (the “Initial Term”),
and shall thereafter automatically renew for additional one-year periods (each,
a “Renewal Term”), unless sooner terminated in accordance with this Agreement
or, with respect to a termination at the expiration of the Initial Term or any
Renewal Term, written notice is given by one party to the other at least
eighteen months prior to the expiration of the Initial Term or any Renewal Term,
as applicable. The Initial Term and any Renewal Term are herein referred to as
the “Term.”
2.Title; Duties. Executive will serve as the Senior Vice President -
Construction Materials, reporting directly to the Company’s Executive Vice
President and Chief Operating Officer - Business Operations. Executive will
devote his best efforts and substantially all of his business time and services
to the Company and its affiliates to perform such duties as may be customarily
incident to his position and as may reasonably be assigned to him from time to
time. Executive will not, in any capacity, engage in other business activities
or perform services for any other individual, firm or corporation without the
prior written consent of the Company; provided, however, that without such
consent, Executive may engage in charitable, community service and personal
investment activities, so long as such activities do not in any respect
interfere with Executive’s performance of his duties and obligations hereunder.
3.Place of Performance. Executive will perform his services hereunder at the
principal executive offices of the Company; provided, however, that Executive
may be required to travel from time to time for business purposes.
4.Compensation and Benefits.
1.Base Salary. Executive’s annual salary will be $350,000 (the “Base Salary”),
paid in accordance with the Company’s payroll practices, as in effect from time
to time. The Base Salary will be reviewed on an annual basis by the Company’s
Board of Directors (the “Board”) and may be increased from time to time. To the
extent the Board has authorized its Compensation Committee to act on its behalf
in any particular respect, references to the Board in that context will also be
deemed to include the Compensation Committee.
2.Signing Bonus. On the first payroll date occurring after September 2, 2014,
Executive will be paid a cash bonus of $50,000. Additionally, on each of
September 2, 2015 and September 2, 2016, Executive shall earn a cash bonus of
$50,000, subject to Executive remaining continuously employed with the Company
through the applicable date, which amount shall be paid on the first payroll
date occurring after the date the bonus is earned.
3.Employee Benefits. Executive will be eligible to participate in the employee
benefit plans, policies or arrangements maintained by the Company for its
employees, subject to the terms and conditions of such plans, policies or
arrangements. However, this Agreement will not limit the Company’s ability to
amend, modify or terminate any of its employee benefit plans, policies or
arrangements at any time for any reason.
4.Temporary Housing. The Company will pay the reasonable costs of temporary
housing in the area of the Company’s principal executive offices for up to three
months from the Effective Date.




--------------------------------------------------------------------------------

Exhibit 10.19

5.Travel. The Company will pay or reimburse Executive for the reasonable costs
of his or his spouse’s travel to and from Executive’s residence in Tennessee to
the Executive’s residence in Pennsylvania once per calendar month. Any travel
that is not taken in a calendar month will not carry over for payment or
reimbursement in a subsequent month.
6.Paid Time Off. Executive will be entitled to four weeks of paid vacation each
fiscal year in accordance with the published policies of the Company; provided,
however, that for the fiscal year in which Executive’s employment commences,
this vacation allotment will be pro-rated.
7.Company Car. The Company will provide Executive with an automobile and will
reimburse Executive for related maintenance expenses in accordance with the
Company’s automobile policy as in effect from time to time.
8.Reimbursement of Expenses. Executive will be reimbursed by the Company for
reasonable business expenses incurred by him in accordance with the Company’s
customary expense reimbursement policies, as in effect from time to time.
9.Indemnification. Executive will be indemnified for acts performed as an
officer of the Company to the extent provided in the Company’s Bylaws and
Articles of Incorporation, as in effect from time to time.
5.Termination. Notwithstanding Section 1 of this Agreement, Executive’s
employment with the Company may be terminated by the Board at any time for any
reason. Upon any cessation of his employment with the Company, Executive will be
entitled only to the compensation and benefits described in this Section 5. Upon
any cessation of his employment with the Company, unless otherwise requested by
the Board, Executive agrees to resign from all employee, officer and director
positions with the Company and its affiliates.
1.Termination without Cause or for Good Reason.
1.If Executive’s employment by the Company ceases due to a termination by the
Company without Cause (as defined below) or a resignation by Executive for Good
Reason (as defined below), Executive will be entitled to monthly severance
payments for a period of twelve months, with each such payment equal to 1/12 of
the Base Salary.
2.Except as otherwise provided in this Section 5.1 or pursuant to COBRA, all
compensation and benefits will cease at the time of such cessation and the
Company will have no further liability or obligation by reason of such
cessation. The payments described in Section 5.1.1 are in lieu of, and not in
addition to, any other severance arrangement maintained by the Company. The
payments described in Section 5.1.1 are conditioned on Executive’s execution and
delivery to the Company, within 21 days following his cessation of employment,
of a general release of claims against the Company and its affiliates in such
form as the Company may reasonably require (the “Release”) and on such Release
becoming irrevocable. Subject to Section 5.3, the payments described in Section
5.1.1 will begin to be paid on the first regularly scheduled salaried employee
payroll date that occurs at least 30 days following Executive’s cessation of
employment. The foregoing will not be construed to limit the Executive’s right
to (i) payment of all accrued but unpaid Base Salary through the date of such
termination and (ii) reimbursement for expenses incurred prior to the date of
such termination and reimbursable under Sections 4.5 and 4.8 (to the extent not
previously reimbursed) (collectively, the “Accrued Obligations”).
3.If a cessation of employment described in Section 5.1.1 occurs within one year
following a Change in Control (as defined below), then in Section 5.1.1, the
phrase “twelve months, with each such payment equal to 1/12 of the Base Salary”
will be replaced with the phrase “thirty-six months, with each such payment
equal to 1/12 of the Base Salary.”
2.Other Terminations. If Executive’s employment with the Company ceases for any
reason other than as described in Section 5.1 (including but not limited to
termination (i) by the Company for Cause, (ii) as a result of Executive’s death,
(iii) as a result of Executive’s Disability (as defined below), (iv) by
Executive without Good Reason or (v) after the Term), then the Company’s
obligation to Executive will be limited solely to the Accrued Obligations. All
compensation and benefits will cease at the time of such cessation and, except
as otherwise provided by COBRA, the Company will have no further liability or
obligation by reason of such termination.
3.Compliance with Section 409A.
1.If the termination giving rise to the payments described in Section 5.1 is not
a “Separation from Service” within the meaning of Treas. Reg. § 1.409A-1(h)(1)
(or any successor provision), then the amounts otherwise payable pursuant to
that section will instead be deferred without interest and will not be paid




--------------------------------------------------------------------------------

Exhibit 10.19

until Executive experiences a Separation from Service. In addition, to the
extent compliance with the requirements of Treas. Reg. § 1.409A-3(i)(2) (or any
successor provision) is necessary to avoid the application of an additional tax
under Section 409A of the Internal Revenue Code (the “Code”) to payments due to
Executive upon or following his Separation from Service, then notwithstanding
any other provision of this Agreement (or any otherwise applicable plan, policy,
agreement or arrangement), any such payments that are otherwise due within six
months following Executive’s Separation from Service (taking into account the
preceding sentence of this paragraph) will be deferred without interest and paid
to Executive in a lump sum immediately following that six month period. This
paragraph should not be construed to prevent the application of Treas. Reg. §§
1.409A-1(b)(4) or 1(b)(9)(iii)(or any successor provisions) to amounts payable
hereunder. For purposes of the application of Treas. Reg. § 1.409A-1(b)(4) (or
any successor provision) to amounts payable hereunder, each payment in a series
of payments will be deemed a separate payment.
2.Notwithstanding anything herein to the contrary, to the extent any expense,
reimbursement or in-kind benefit provided to Executive constitutes a “deferral
of compensation” within the meaning of Section 409A of the Code, (i) the amount
of expenses eligible for reimbursement or in-kind benefits provided to Executive
during any calendar year will not affect the amount of expenses eligible for
reimbursement or in-kind benefits provided to Executive in any other calendar
year, (ii) the reimbursements for expenses for which Executive is entitled to be
reimbursed shall be made on or before the last day of the calendar year
following the calendar year in which the applicable expense is incurred and
(iii) the right to payment or reimbursement or in-kind benefits hereunder may
not be liquidated or exchanged for any other benefit.
4.Definitions. For purposes of this Agreement:
1.“Cause” means the occurrence of any of the following: (a) Executive’s willful
refusal, failure or inability to perform his duties or to follow the lawful
directives of his supervisor, which refusal, failure or inability continues for
more than 15 days after written notice thereof; (b) misconduct, recklessness or
gross negligence by Executive in the course of employment; (c) Executive’s
conviction of, or the entry of a plea of guilty or no contest to, a felony or a
crime that could reasonably be expected to have an adverse effect on the
operations, condition or reputation of the Company or its affiliates; (d) 
material breach by Executive of any agreement with, published policy of or
fiduciary duty owed to the Company or its affiliates; or (e) alcohol abuse or
use of controlled drugs other than in accordance with a physician’s
prescription.
2.“Change in Control” means (a) the sale, transfer, assignment or other
disposition (including by merger or consolidation, but excluding an underwritten
public offering of the common stock of the Company) by stockholders of the
Company, in one transaction or a series of related transactions, of more than
50% of the voting power represented by the then outstanding securities of the
Company (other than to persons who are stockholders of the Company on the date
that this Agreement is executed, or to affiliates of any such stockholders); (b)
a sale of substantially all the assets of the Company, or (c) a liquidation or
dissolution of the Company. Notwithstanding the foregoing, a transaction will
not constitute a Change in Control if its sole purpose is to create a holding
company that will be owned in substantially the same proportions by the persons
who held the Company’s securities immediately before such transaction.
3.“Disability” means a condition entitling Executive to benefits under any
Company sponsored or funded disability plan, policy or arrangement or under the
Social Security Act.
4.“Good Reason” means any of the following, without Executive’s prior consent:
(a) a material, adverse change in Executive’s title, authority or duties
(including the assignment of duties materially inconsistent with Executive’s
position); (b) relocation of Executive’s principal worksite by more than 50
miles; or (c) a material breach by the Company of this Agreement. However, none
of the foregoing events or conditions will constitute Good Reason unless: (x)
Executive provides the Company with written objection to the event or condition
within 30 days following the occurrence thereof, (y) the Company does not
reverse or otherwise cure the event or condition within 30 days of receiving
that written objection, and (z) Executive resigns his employment within 30 days
following the expiration of that cure period.
6.Proprietary Matter. Except as expressly permitted or directed by the Company,
Executive will not during his employment or at any time thereafter divulge,
furnish, disclose or make accessible to anyone any trade secrets, designs,
processes, formulae, software or computer programs, devices or methods (whether
or not patented or patentable, copyrighted or copyrightable), customer,
distributor or supplier lists, needs and requirements, research, plans or any
other confidential or proprietary knowledge or information of the Company or its
affiliates, in whatever form (“Proprietary Matter”). Executive acknowledges that
the Proprietary Matter constitutes a unique and




--------------------------------------------------------------------------------

Exhibit 10.19

valuable asset of the Company acquired at great time and expense by the Company,
and that any disclosure or other use of the Proprietary Matter other than for
the sole benefit of the Company would be wrongful and would cause irreparable
harm to the Company. The foregoing obligations of confidentiality, however, will
not apply to any knowledge or information which is now published or which
subsequently becomes publicly known, other than as a direct or indirect result
of a breach of duty or of this Agreement by Executive.
7.Ventures. If, during the term of this Agreement, Executive is engaged in or
associated with the planning or implementing of any project, program or venture
involving the Company or its affiliates and a third party or parties, all rights
in the project, program or venture will belong to the Company or the applicable
affiliate and will constitute a corporate opportunity belonging exclusively to
the Company or the applicable affiliate. Except as expressly approved in writing
by the Company, Executive will not be entitled to any interest in such project,
program or venture or to any commission, finder’s fee or other compensation in
connection therewith, other than the compensation to be paid to Executive as
provided in this Agreement.
8.Protective Provisions.
1.Competitive Activities. During Executive’s employment and for one year
thereafter, Executive will not in the continental United States, directly or
indirectly, either as an employee, employer, consultant, agent, principal,
partner, stockholder, officer, director, or in any other individual or
representative capacity, engage or participate in any business engaged in (i)
heavy construction, blacktop paving or other site preparation services, (ii) the
manufacture, sale or distribution of construction materials, or (iii) the
manufacture, sale, distribution or leasing of traffic control or work zone
safety equipment (each, a “Competing Business”). Notwithstanding the foregoing,
Executive may hold up to 2% of the outstanding securities of any class of any
publicly‑traded securities of any company.
2.Solicitation of Customers and Employees. During his employment by the Company
and for one year thereafter, Executive will not, either directly or indirectly,
on his own behalf or in the service or on behalf of others:
1.solicit, divert or appropriate, or attempt to solicit, divert or appropriate,
to any Competing Business any customer or client of the Company or its
affiliates, or any person or entity whose account has been solicited by the
Company or its affiliates;
2.influence or attempt to influence any person to terminate or modify any
agreement, arrangement or course of dealing with the Company or its affiliates;
or
3.employ or engage any person employed or engaged by the Company in the
performance of personal services (or who was so employed or engaged by the
Company within the preceding 24 months).
3.Acknowledgements. Executive acknowledges that the provisions of Section 8 (the
“Restrictive Covenants”) are reasonable and necessary to protect the legitimate
interests of the Company and its affiliates, that the duration and geographic
scope of the Restrictive Covenants are reasonable given the nature of this
Agreement and the position Executive will hold within the Company, and that the
Company would not enter into this Agreement or otherwise employ Executive in the
absence of these Restrictive Covenants.
4.Remedies and Enforcement Upon Breach.
1.Specific Enforcement. Executive acknowledges that any breach by him, willfully
or otherwise, of the Restrictive Covenants will cause continuing and irreparable
injury to the Company for which monetary damages would not be an adequate
remedy. Executive will not, in any action or proceeding to enforce any of the
provisions of this Agreement, assert the claim or defense that such an adequate
remedy at law exists. In the event of any breach by Executive of the Restrictive
Covenants, the Company will be entitled to injunctive or other similar equitable
relief in any court, without any requirement that a bond or other security be
posted, and this Agreement will not in any way limit remedies of law or in
equity otherwise available to the Company.
2.Judicial Modification. If any court determines that any of the Restrictive
Covenants, or any part thereof, is unenforceable because of the duration or
geographical scope of such provision, such court will have the power to modify
such provision and, in its modified form, such provision will then be
enforceable.
3.Accounting. If Executive breaches any of the Restrictive Covenants, the
Company will have the right and remedy to require Executive to account for and
pay over to the Company all compensation, profits, monies, accruals, increments
or other benefits derived or received by Executive as the result of such breach.




--------------------------------------------------------------------------------

Exhibit 10.19

This right and remedy will be in addition to, and not in lieu of, any other
rights and remedies available to the Company under law or in equity.
4.Enforceability. If any court holds the Restrictive Covenants unenforceable by
reason of their breadth or scope or otherwise, it is the intention of the
parties hereto that such determination not bar or in any way affect the right of
the Company to the relief provided above in the courts of any other jurisdiction
within the geographic scope of the Restrictive Covenants.
5.Disclosure of Restrictive Covenants. Executive agrees to disclose the
existence and terms of the Restrictive Covenants to any person for whom
Executive may perform services while the Restricted Covenants remain applicable.
6.Extension of Restricted Period. If Executive breaches Section 8.1, the
restrictions contained in that section will be extended for a period equal to
the period that Executive was in breach.
7.Application Following Termination. The Restrictive Covenants will continue to
apply following any cessation of Executive’s employment without regard to the
reason for that cessation and without regard to whether that cessation was
initiated by Executive or the Company.
9.Miscellaneous.
1.Other Agreements. Executive represents and warrants to the Company that there
are no restrictions, agreements or understandings whatsoever to which he is a
party that would prevent or make unlawful his execution of this Agreement, that
would be inconsistent or in conflict with this Agreement or Executive’s
obligations hereunder, or that would otherwise prevent, limit or impair the
performance by Executive of his duties under this Agreement.
2.Successors and Assigns. The Company may assign this Agreement to any successor
to substantially all of its assets and business by means of liquidation,
dissolution, transfer of assets or otherwise. The duties of Executive hereunder
are personal to Executive and may not be assigned by him.
3.Governing Law and Enforcement. This Agreement will be governed by and
construed in accordance with the laws of the Commonwealth of Pennsylvania,
without regard to the principles of conflicts of laws. Any legal proceeding
arising out of or relating to this Agreement will be instituted in a state or
federal court in the Commonwealth of Pennsylvania, and Executive and the Company
hereby consent to the personal and exclusive jurisdiction of such court(s) and
hereby waive any objection(s) that they may have to personal jurisdiction, the
laying of venue of any such proceeding and any claim or defense of inconvenient
forum.
4.Waivers. The waiver by either party of any right hereunder or of any breach by
the other party will not be deemed a waiver of any other right hereunder or of
any other breach by the other party. No waiver will be deemed to have occurred
unless set forth in a writing. No waiver will constitute a continuing waiver
unless specifically stated, and any waiver will operate only as to the specific
term or condition waived.
5.Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law.
However, if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
will not affect any other provision, and this Agreement will be reformed,
construed and enforced as though the invalid, illegal or unenforceable provision
had never been herein contained.
6.Survival. This Agreement will survive the cessation of Executive’s employment
to the extent necessary to fulfill the purposes and intent of the Agreement, and
Section 6, Section 7, Section 8 and Section 9 shall survive both the Term and
the cessation of Executive’s employment.
7.Notices. Notices permitted or required under this Agreement shall be in
writing and shall be deemed to have been duly given when delivered by hand or
overnight courier addressed, in the case of the Company, c/o its President at
its principal executive office and, in the case of Executive, to the most recent
address set forth in the personnel records of the Company. Notwithstanding the
foregoing, either party may change the address for notices or communications
hereunder by providing written notice to the other in the manner specified in
this paragraph.
8.Cooperation. Executive will cooperate with the Company and its representatives
in connection with any action, investigation or proceeding that relates to
events occurring during his employment. This provision shall survive any
cessation of Executive’s employment.
9.Entire Agreement; Amendments. This Agreement contains the entire agreement and
understanding of the parties hereto relating to the subject matter hereof, and
merges and supersedes all prior and




--------------------------------------------------------------------------------

Exhibit 10.19

contemporaneous discussions, agreements and understandings of every nature
relating to this subject matter. This Agreement may not be changed or modified,
except by an agreement in writing signed by each of the parties hereto.
10.Withholding. All payments (or transfers of property) to Executive will be
subject to tax withholding to the extent required by applicable law.
11.Section Headings. The headings of sections and paragraphs of this Agreement
are inserted for convenience only and will not in any way affect the meaning or
construction of any provision of this Agreement.
12.No Presumption Against the Drafter. Without regard to which party initially
drafted this Agreement, it shall not be construed against any party and shall be
construed and enforced as a mutually prepared agreement.
13.Counterparts; Facsimile. This Agreement may be executed in multiple
counterparts (including by facsimile signature), each of which will be deemed to
be an original, and all of which together will constitute a single instrument.
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and Executive has executed this Agreement, in each case
on August ___, 2014.
NEW ENTERPRISE STONE & LIME CO., INC.
By: _/s/ Paul I. Detwiler, III___________
Name: Paul I. Detwiler, III
Title: President & Chief Executive Officer
EXECUTIVE
/s/ Robert J. Schmidt_________________
Robert J. Schmidt




